Exhibit Published CUSIP Number: 26747FAA7 CREDIT AGREEMENT Dated as of September12, 2008 among DYCOM INDUSTRIES, INC. as Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTIES HERETO as Guarantors, THE LENDERS NAMED HEREIN, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, and BANK OF AMERICA, N.A., as Syndication Agent and BRANCH BANKING AND TRUST COMPANY and RBS CITIZENS, N.A., as Co-Documentation Agents and WACHOVIA CAPITAL MARKETS LLC and BANC OF AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint Book Runners TABLE OF CONTENTS Page SECTION 1DEFINITIONS 1 1.1 Definitions 1 1.2 Other Definitional Provisions 24 1.3 Computation of Time Periods 25 1.4 Accounting Terms 25 1.5 Execution of Documents 25 SECTION 2CREDIT FACILITY 26 2.1 Revolving Loans; Incremental Revolving Facility 26 2.2 Letter of Credit Subfacility 28 2.3 Swingline Loan Subfacility 32 SECTION 3OTHER PROVISIONS RELATING TO CREDIT FACILITIES 34 3.1 Default Rate 34 3.2 Extension and Conversion 34 3.3 Voluntary Repayments and Mandatory Prepayments 35 3.4 Termination and Reduction of Commitments 35 3.5 Fees 35 3.6 Computation of Interest and Fees 36 3.7 Pro Rata Treatment and Payments 37 3.8 Non-Receipt of Funds by the Administrative Agent 39 3.9 Inability to Determine Interest Rate 40 3.10 Illegality 41 3.11 Requirements of Law 41 3.12 Indemnity 42 3.13 Taxes 43 3.14 Indemnification; Nature of Issuing Lender’s Duties 46 3.15 Replacement of Lenders; Other Limitations 47 3.16 Extension of Maturity Date 48 SECTION 4CONDITIONS 50 4.1 Conditions to Closing 50 4.2 Conditions to All Extensions of Credit 53 SECTION 5REPRESENTATIONS AND WARRANTIES 54 5.1 Financial Condition 54 5.2 No Material Adverse Change 54 5.3 Organization; Existence 55 5.4 Power; Authorization; Enforceable Obligations 55 5.5 Conflict 55 5.6 No Material Litigation 55 5.7 No Default 56 5.8 Taxes 56 5.9 ERISA 56 5.10 Governmental Regulations, Etc. 56 i Page 5.11 Subsidiaries 57 5.12 Use of Proceeds 57 5.13 Compliance with Laws; Contractual Obligations 57 5.14 Accuracy and Completeness of Information 57 5.15 Environmental Matters 58 5.16 Solvency 59 5.17 Reserved 59 5.18 Reserved 59 5.19 Insurance 59 5.20 Foreign Assets Control Regulations, Etc. 59 5.21 Compliance with OFAC Rules and Regulations 60 5.22 Security Documents 60 SECTION 6AFFIRMATIVE COVENANTS 60 6.1 Financial Statements 61 6.2 Certificates; Other Information 62 6.3 Notices 64 6.4 Maintenance of Existence; Compliance with Laws; Contractual Obligations 64 6.5 Maintenance of Property; Insurance 65 6.6 Inspection of Property; Books and Records; Discussions 65 6.7 Financial Covenants 65 6.9 Additional Guarantors 66 6.10 Payment of Obligations 66 6.11 Environmental Laws 67 6.12 Pledged Assets 67 6.13 Further Assurances 68 SECTION 7NEGATIVE COVENANTS 68 7.1 Indebtedness 68 7.2 Liens 70 7.3 Nature of Business 70 7.4 Consolidation, Merger, Sale or Purchase of Assets, etc. 70 7.5 Advances, Investments and Loans 71 7.6 Transactions with Affiliates 71 7.7 Fiscal Year; Organizational Documents; Senior Subordinated Notes 72 7.8 Limitation on Restricted Actions 72 7.9 Restricted Payments 73 7.10 Sale Leasebacks 73 7.11 No Further Negative Pledges 73 SECTION 8EVENTS OF DEFAULT 74 8.1 Events of Default 74 8.2 Acceleration; Remedies 76 SECTION 9AGENCY PROVISIONS 77 9.1 Appointment 77 9.2 Delegation of Duties 78 ii Page 9.3 Exculpatory Provisions 78 9.4 Reliance by Administrative Agent 78 9.5 Notice of Default 79 9.6 Non-Reliance on Administrative Agent and Other Lenders 79 9.7 Indemnification 80 9.8 Administrative Agent in Its Individual Capacity 80 9.9 Successor Administrative Agent 80 9.10 Other Agents, Arrangers and Managers 81 9.11 Collateral and Guaranty Matters 81 SECTION 10GUARANTY 82 10.1 The Guaranty 82 10.2 Bankruptcy 83 10.3 Nature of Liability 83 10.4 Independent Obligation 83 10.5 Authorization 84 10.6 Reliance 84 10.7 Waiver 84 10.8 Limitation on Enforcement 85 10.9 Confirmation of Payment 86 SECTION 11MISCELLANEOUS 86 11.1 Amendments and Waivers 86 11.2 Notices 88 11.3 No Waiver; Cumulative Remedies 89 11.4 Survival of Representations and Warranties 89 11.5 Payment of Expenses and Taxes 89 11.6 Successors and Assigns; Participations; Purchasing Lenders 90 11.7 Adjustments; Set-off 93 11.8 Table of Contents and SectionHeadings 94 11.9 Counterparts 94 11.10 Effectiveness 95 11.11 Severability 95 11.12 Integration 95 11.13 GOVERNING LAW 95 11.14 Consent to Jurisdiction and Service of Process 95 11.15 Confidentiality 96 11.16 Acknowledgments 97 11.17 Waivers of Jury Trial 97 11.18 Patriot Act 97 11.19 Continuing Agreement 97 iii SCHEDULES Schedule1.1-A Form of Account Designation Letter Schedule1.1-B Permitted Liens Schedule1.1-C Existing Letters of Credit Schedule1.1-D Existing Investments Schedule2.1(a) Schedule of Lenders and Commitments Schedule2.1(b)(i) Form of Notice of Borrowing Schedule2.1(e) Form of Revolving Note Schedule2.3(d) Form of Swingline Note Schedule3.2 Form of Notice of Extension/Conversion Schedule3.13 Non-Bank Certificate Schedule4.1(e) Form of Secretary’s Certificate Schedule4.1(n) Form of Solvency Certificate Schedule5.11 Subsidiaries Schedule5.18 Material Contracts Schedule5.19 Insurance Schedule6.2(b) Form of Officer’s Compliance Certificate Schedule6.9 Form of Joinder Agreement Schedule7.1(b) Indebtedness Schedule11.6(c) Form of Assignment and Assumption iv CREDIT AGREEMENT THIS CREDIT AGREEMENT dated as of September12, 2008 (the “ Credit Agreement ”), is by and among DYCOM INDUSTRIES, INC. , a Florida corporation (the “ Borrower ”), those Domestic Subsidiaries of the Borrower listed on the signature pages hereto and as may from time to time become a party hereto (collectively the “ Guarantors ” and individually, a “ Guarantor ”), the lenders named herein and such other lenders as may become a party hereto (the “ Lenders ” and individually, a “ Lender ”), WACHOVIA BANK, NATIONAL ASSOCIATION , as Administrative Agent for the Lenders (in such capacity, the “ Administrative Agent ”) and BANK OF AMERICA, N.A. , as syndication agent (in such capacity, the “ Syndication Agent ”). W I T N E S S E T H WHEREAS, the Borrower has requested that the Lenders make loans and other financial accommodations to the Borrower in the initial aggregate amount of $195,000,000, as more particularly described herein; and WHEREAS, the Lenders have agreed to make such loans and other financial accommodations to the Borrower on the terms and conditions contained herein. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1 DEFINITIONS 1.1 Definitions . As used in this Credit Agreement, the following terms shall have the meanings specified below unless the context otherwise requires: “ Account Designation Letter ” means the Account Designation Letter dated as of the Closing Date from the Borrower to the Administrative Agent in substantially the form attached hereto as Schedule1.1-A “ Additional Commitment Lender ” shall have the meaning set forth in
